June 2, 2021                                                                          Stacey L. Seltzer
                                                                                   212.915.5787 (direct)
                                                                        Stacey.Seltzer@wilsonelser.com


VIA ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                                6/3/2021

        Re:    Stephen Powell v. Det. Gary Scollard, et al
               Case No: 1:21-cv-01477-VSB
               Our File No.: 19052.01122


Dear Judge Broderick:

        We represent Defendant, The Harvard Club (“Harvard Club”), with respect to the above-
referenced matter. We are writing to request an extension of the June 2, 2021 deadline to respond
to the plaintiff’s First Amended Complaint (“FAC”) which was electronically filed on May 10,
2021.

       Please allow this to formally withdraw the pending 12(b)(6) motion filed by Defendant
Harvard Club as moot, and to request permission from the Court to file a pre-Answer motion to
dismiss the FAC on or before June 16, 2021.

        Plaintiff’s counsel has consented to a short extension of today’s deadline and we
respectfully request a 2 week extension (i.e. June 16, 2021) to file a 12(b)(6) dismissal motion
against the FAC in lieu of any Answer.

        Should the Court have any questions, please do not hesitate to contact the undersigned.

                                     Respectfully submitted,

               WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP

                                       /s/ Stacey L. Seltzer
                                         Stacey L. Seltzer




11631065v.1
                                     -2-
cc: all counsel via ECF
(* Det. Gary Scollard has not yet appeared in the action)




11631065v.1
